DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 23 December 2021, Applicant did not amend the claims.  Claims 1-17, 34-38, 42-45, and 65-68 are pending.
Restriction/Election
The examiner acknowledges Applicant’s election with traverse of Group I, which is directed to a parenteral composition comprising an amino acid, a dextrose, a lipid, an electrolyte, and a trace element selected from the group consisting of zinc, copper, selenium, and manganese.  Claims 1-17, 67, and 68 are encompassed by Group I.  In support of traversal, Applicant argues that “Group II is directed to the use of the parenteral nutrition in Group I” and “[t]herefore, the distinction between Group I and Group II is unclear and the Office has not shown a materially different use, and these groups should be rejoined.”  Reply, p. 3.  The Patent Office maintains its position that providing a source of calories or protein (Group II) is materially different from maintaining, supplementing, or increasing one or more trace elements in a patient in need thereof (Group III), especially considering the patient population of Group II differs significantly from the patient population of Group III.  Contrary to Applicant’s argument, the parental composition of Group I can be used in the process of Group III, which does differ materially from the process MPEP § 806.05(h) and (j).  
Claims 34-38, 42-45, 65 and 66, which are directed to non-elected Invention II or III, are withdrawn from further consideration.  37 CFR 1.142(b).  
Applicant’s election, with traverse, of the following six species is acknowledged: (i) lysine, as the amino acid; (ii) dextrose monohydrate, as the dextrose; (iii) soybean oil, as the lipid; (iv) sodium acetate trihydrate, as the electrolyte; (v) zinc, as the trace element; and (vi) adult, as the patient type.  Reply, p. 3.  In support of traversal, Applicant argues that “the Office has not addressed the specific reasoning for requiring an election of Species 1-6” and that “separate searches for each of the alleged groups and species would be substantially duplicative, and the Office has not demonstrated that a search directed to one group is unreasonable or would present an undue burden on the U.S. Patent Office.”  Reply, p. 4.  
Applicant’s argument is not persuasive because the genus of amino acids is large and diverse, as is the genus of lipids.  Those two genera encompass many distinct sections of the Patent Office’s classification system (CPC).  Furthermore, the trace elements identified in the claims are classified separately in the art, as are the electrolytes identified therein.  See, e.g., A61K 33/30 (zinc), A61K 33/04 (selenium), A61K 33/14 (alkali metal chlorides), and A61K 33/42 (phosphorus compounds).  The examiner confirms that the foregoing election-of-species requirements are proper because they are necessary to enable the examiner to adequately focus his search and, thereby, avoid incurring an undue search and examination burden.  MPEP § 808.02(A) and (C).
Claim 7, which is directed to a non-elected species of patient, is withdrawn from further consideration.  37 CFR 1.142(b).  
Claims 1-6, 8-17, 67, and 68 are considered below.
Claim Objections
Claim 1 is objected to on the basis of the following informality:  The phrase “comprising the trace element” in line 3 of the claim is redundant.  Appropriate correction is required.  
Claim 67 is objected to on the basis of the following informality:  In the last line of the claim, there is a semicolon instead of a colon in the following ratio: “3;1.”  Appropriate correction is required.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 67 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventors regard as the invention.
Claim 67 recites various unitless ratio limitations.  Consequently, those ratios, as claimed, cannot be calculated to a reasonable degree of certainty by a person having ordinary skill in the art.  Are they weight ratios?  Alternatively, are they mole ratios?  Or, some other ratio?  This confusion renders the claim indefinite.
Claim Rejections - 35 U.S.C. 112(d)
The following is a quotation of 35 U.S.C. 112(d):
[A] claim in dependent form shall contain a reference to a claim previously set forth and 
Claims 5 and 6 are rejected under 35 U.S.C. 112(d) as being of improper dependent form.
Claim 5, which is directed to a composition (parental nutrition) and depends on claim 1, merely recites as follows: “wherein the parenteral nutrition is administered to a human patient.”  Claim 5 is not directed to a method and does not introduce a limitation concerning the composition, itself.  Consequently, claim 5 does not further limit the claim from it depends and, therefore, fails to comply with 35 U.S.C. 112(d).  The foregoing rationale applies also to claim 6, which merely refines the human patient limitation.  
Claim Rejections - 35 U.S.C. 102 / 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 10-13, 15, 17, and 68 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Kikuchi (US 5,993,863).
Kikuchi is directed to “an alimentative infusion liquid which has improved stability and preservability and can be administered through a peripheral vein.”  Abstract.  
In Table 4 (columns 10-11), Kikuchi discloses an infusion liquid that comprises lysine HCl and zinc.  In Table 5 (column 11), Kikuchi discloses that the foregoing infusion liquid had no change in appearance, mean particle diameter, turbidity, or pH after 48 hours.  Kikuchi concludes that the infusion liquid has “high stability.”  Column 11, lines 57-60.  This provides a sound basis for the examiner’s position that Kikuchi satisfies the following claim 1 limitation: “the parenteral nutrition comprising the trace element being stable for about at least 3 days to about 14 days.”  Accordingly, the burden of production is shifted to Applicant.  MPEP § 2112(V) (“once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant”).  Kikuchi similarly provides a sound basis for the examiner’s position that the stability limitations recited in claims 13, 15, and 17 are satisfied.  See also column 8, lines 62-65 (“The alimentative infusion liquid of the present invention thus obtained has an excellent preservability.  Namely, it can be stored for a prolonged period of time without showing precipitation, phase-separation, denaturation, coloring, etc.”).  
In sum, claims 1, 5, 6, 10, 13, 15, and 17 are anticipated by or (in the alternative) rendered prima facie obvious by Kikuchi.  MPEP § 2112(III) (“Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection.”).  
Regarding claim 2, the infusion liquid disclosed in Table 4 of Kikuchi comprises 5.0 µmol of zinc per liter, which is equivalent to 326.9 µg per liter, given that one mole of zinc has a mass of 65.38 grams.  At that concentration, 4,000 mL of the infusion liquid would comprise 1,307.6 µg of zinc, which anticipates the corresponding range recited in claim 2.  MPEP § 2131.03(I) (“a specific example in the prior art which is within a claimed range anticipates the range”).  
Regarding claim 11, the infusion liquid disclosed in Table 4 of Kikuchi has a pH of 6.8.  MPEP § 2131.03(I) (quoted above).  
Regarding claims 12 and 68, Table 4 of Kikuchi does not list chromium as a constituent of the infusion liquid.  Accordingly, a person having ordinary skill in the art would have readily envisaged that the infusion liquid comprises no chromium or essentially no chromium.  In further regard to claim 12, it is Applicant’s burden to show a nonobvious difference that is based on the following product-by-process limitation: “nonpyrogenic.”  Applicant is referred to MPEP § 2113(II).  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-17, 67, and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Pinoie (US 2021/0069138 A1) in view of Vanek (“ASPEN position paper: recommendations for changes in commercially available parenteral multivitamin and multi–trace element products.” Nutrition in Clinical Practice 27.4 (2012): 440-491).
Pinoie, which was filed 05 September 2019, is directed to a “parenteral nutrition formulation with optimized amino acid and glucose content.”  Title.
In Example 3.2.1, Pinoie discloses a parenteral nutrition formulation that comprises amino acids, dextrose, and electrolytes.  Paragraph [0134] at Table III.  Lysine HCl is among the amino acids included in that solution.  Pinoie additionally discloses that the foregoing formulation is stable for up to 3 months.  Paragraphs [0137]-[0146].  This provides a sound basis for the examiner’s position that the various stability limitations recited in the claims of the present application are satisfied.  MPEP § 2112(V).  
Pinoie provides that the parenteral nutrition formulation can further comprise trace elements (paras. [0091], [0103]).  However, Pinoie is silent as to which trace elements are suitable for inclusion in that formulation.  As explained below, Vanek compensates for this deficiency.  
Vanek is directed to recommendations for changes in commercially-available parenteral multivitamin and multi-trace element products.  Title.
In Table 4 (page 444), Vanek teaches the recommended adult daily parenteral micronutrient requirements for trace elements, including copper (0.3 – 0.5 mg), manganese (0.06 – 0.1 mg), selenium (20 – 60 mcg), and zinc (2.5 – 5 mg).  See also Table 6 (page 446) for recommended daily parenteral trace element requirements for infants and children.  
In Table 10 (page 449), Vanek teaches various parenteral multi-trace element formulations that are commercially-available in North America.  One of those formulations is Multitrace-5 (American Reagent), which comprises per milliliter: 1 mg zinc, 0.4 mg copper, 4 mcg chromium, 0.1 mg manganese, and 20 mcg selenium.  Page 449.  It is available in a concentrated form also, known as Multitrace-5 Concentrate.  Id.  
In Table 13 (page 451), Vanek teaches various parenteral multi-trace element formulations that are commercially-available in Europe.  Each of those formulations comprises zinc, copper, manganese, and selenium.  See, e.g., Additrace (Fresenius Kabi) and Peditrace (Fresenius Kabi).  Additrace comprises per milliliter: 6.5 mg zinc, 1.24 mg copper, 10 mcg chromium, 0.275 mg manganese, and 32 mcg selenium.  Page 451.  Peditrace comprises per milliliter: 0.25 mg zinc, 0.02 mg copper, no chromium, 0.001 mg manganese, and 2 mcg selenium.  Id.  
Prior to the time of filing the present application, a person having ordinary skill in the art would have been motivated by (i) the suggestion in Pinoie to add trace elements to the parenteral nutrition formulation disclosed therein, in combination with (ii) the teachings in Vanek concerning recommended daily parenteral micronutrient requirements for trace elements and various commercially-available multi-trace element formulations to (iii) select any one of those commercially-available multi-trace element formulations and add it to Example 3.2.1 of Pinoie, in order to yield a formulation that provides total parenteral nutrition (TPN).  For example, adding the trace elements at the corresponding concentrations identified in any one of Multitrace-or Peditrace (Fresenius Kabi) would yield a TPN formulation that renders the concentration ranges recited in claims 2-4, 8, 9, and 67 prima facie obvious.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Alternatively, a person having ordinary skill in the art would have been motivated to engage in routine experimentation within the recommended ranges corresponding to the daily parenteral micronutrient requirements for trace elements.  See Tables 4 and 6 of Vanek.  This supports the examiner’s conclusion that all the elements in claims 2-4, 8, 9, and 67 were known in the prior art (Pinoie in view of Vanek) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  MPEP § 2143(I)(A) (combining prior art elements according to known methods to yield predictable results), citing KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007) and Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); see also MPEP § 2143.02.  
In sum, claims 1-6, 8-10, 13, 15, 17, and 67 are prima facie obvious.  
Regarding claims 11 and 14, Example 3.2.1 of Pinoie has a pH of 6, which lies in the range recited in claim 11 and is close to or lies inside the maximum pH of “about 5.86” recited in claim 14.  MPEP § 2144.05(I).  
Regarding claims 12 and 68, Vanek recommends that a multiple TE (trace element) product without added chromium should be made available.  Pages 453-454.
Regarding claim 16, Vanek teaches that aluminum is toxic and suggests its concentration in trace element parenteral nutrition products should be minimized.  Page 448.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminalDisclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.  
Claims 1-6, 8-17, 67, and 68 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 72 of co-pending Application No. 17/365,695.
The conflicting claims (the claims of the ’695 application) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claims 1 and 72 to claim MPEP § 2112.01(II).  Therefore, the conflicting claims satisfy the stability limitation recited at the end of claim 1 of the present application.  In sum, it is appropriate to reject the present claims on the ground of nonstatutory obviousness-type double patenting.  This is a provisional rejection because the conflicting claims have not been patented.  

Conclusion
Claims 1-6, 8-17, 67, and 68 are rejected.  
Claims 1 and 67 are also objected to.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
07 February 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611